DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbo et al. US Patent 4,202,601.
Regarding claim 1 Burbo disclose an ophthalmic device (title e.g. figure 1 goggles 10), comprising: a frame (e.g. combination of housings 14-17); a first pair of polarizing filters fixedly (e.g. figures 2-4 first polarizing plate 20) mounted on the frame (see figures 2 & 4); a pair of rotating filter holders rotatably mounted on the frame (column 4 lines 55-63 see figure 4); a second pair of polarizing filters (e.g. second polarizing plate/rotatable filter 21) secured to the pair of rotating filter holders (column 3 lines 54-60 & column 4 lines 55-63), respectively; and the pair of rotating filter holders being configured to be individually rotated relative to the frame (implicit given column 3 lines 54-60 particularly “adjustable or rotatable outer ring 21A and 21B for housings 16 and 17” & figure 1) so that 
Regarding claim 2 Burbo disclose the ophthalmic device of claim 1, as set forth above.  Burbo further disclose wherein the pair of rotating filter holders is rotatably mounted on the frame by tongue-and-groove joints (see annotated figure 1 below).
[AltContent: textbox (slot)][AltContent: textbox (tab)][AltContent: textbox (tongue & groove)]
    PNG
    media_image1.png
    151
    262
    media_image1.png
    Greyscale

Figure 1.  Annotated version of Burbo figure 2.


Regarding claim 3 Burbo disclose the ophthalmic device of claim 1, as set forth above.  Burbo further disclose wherein the frame includes a pair of fixed filter holders and wherein the first pair of polarizing filters are secured to the pair of fixed filter holders, respectively (see figure 2 & 4).
Regarding claim 4 Burbo disclose the ophthalmic device of claim 1, as set forth above.  Burbo further disclose wherein each of the pair of rotating filter holders includes a tab (see annotated figure 1 above).
Regarding claim 7 Burbo disclose the ophthalmic device of claim 1, as set forth above.  Burbo further disclose wherein each of the first pair of polarizing filters (e.g. 20) is linearly polarized along a first direction (see figure 3) and each of the second pair of polarizing filters (e.g. 21) is linearly polarized along a second direction (see figure 3).
Regarding claim 8 Burbo disclose the ophthalmic device of claim 7, as set forth above.  Burbo further disclose wherein each of the pair of rotating filter holders is rotatable by at least 90 degrees so 
Regarding claim 9 Burbo disclose the ophthalmic device of claim 7, as set forth above.  Burbo further disclose wherein the frame includes a pair of fixed filter holders (as set forth above), further comprising: a third pair of polarizing filters (e.g. third polarizing plate 22) that is secured to the pair of fixed filter holders (see figures 3-4), respectively.
Regarding claim 10 Burbo disclose the ophthalmic device of claim 9, as set forth above.  Burbo further disclose wherein each of the third pair of polarizing filters (e.g. 22) is linearly polarized along a third direction (see figure 3) and wherein the first direction is aligned parallel to third direction (column 3 lines 32-33 “polaroid plates 20 and 22 are accurately positioned with the direction of polarization being parallel” see figure 3).
Regarding claim 11 Burbo disclose the ophthalmic device of claim 9, as set forth above.  Burbo further disclose wherein each of the pair of fixed filter holders includes a slot (see annotated figure 1 above) and wherein each of the pair of rotating filter holders includes a tab (see annotated figure 1 above) that is configured to travel along the slot (see annotated figure 2 below).
[AltContent: textbox (slot)]

    PNG
    media_image2.png
    310
    352
    media_image2.png
    Greyscale

Figure 2.  Annotated version of figure Burbo 1.



Claims 1-4, 7-9, 14-15, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gernet US Patent 3,074,397.
inter alia column 3 lines 18-21 “adjustable filter 4 is provided with a handle 5 penetrating the mounting to enable the adjustment of the filter being performed easily and without effort”); a second pair of polarizing filters (e.g. rotatable filter 4, 11 and/or 16) secured to the pair of rotating filter holders (see figures 1-3), respectively; and the pair of rotating filter holders being configured to be individually rotated relative to the frame so that an amount of light that passes through one of the second pair of polarizing filters and goes to one eye is adjusted separately from an amount of light that passes through the other of polarizing filters and goes to the other eye (inherent given the means for vision correction requires one eye to have less light than the other, see column 1 lines 57-69).
Regarding claim 2 Gernet disclose the ophthalmic device of claim 1, as set forth above.  Gernet further disclose wherein the pair of rotating filter holders is rotatably mounted on the frame by tongue-and-groove joints (see annotated figure 3 below).
[AltContent: textbox (slot)][AltContent: textbox (tongue & groove)] 
    PNG
    media_image3.png
    150
    67
    media_image3.png
    Greyscale

Figure 3.  Annotated version of Gernet figure 1.


Regarding claim 3 Gernet disclose the ophthalmic device of claim 1, as set forth above.  Gernet further disclose wherein the frame includes a pair of fixed filter holders and wherein the first pair of polarizing filters are secured to the pair of fixed filter holders, respectively (see figures 1-3).
Regarding claim 4 Gernet disclose the ophthalmic device of claim 3, as set forth above.  Gernet further disclose wherein each of the pair of rotating filter holders includes a tab (e.g. handle 5).
inter alia column 3 lines 10-14 “lattice axes of filter 3 are horizontal”) and each of the second pair of polarizing filters is linearly polarized along a second direction (inter alia column 3 lines 15-16 “filter 4 which is rotatably mounted in the mounting 1”).
Regarding claim 8 Gernet disclose the ophthalmic device of claim 7, as set forth above.  Gernet further disclose wherein each of the pair of rotating filter holders is rotatable by at least 90 degrees so that an angle between the first direction and the second direction ranges from 0 to at least 90 degrees (implicit given the markings seen in figure 4).
Regarding claim 9 Gernet disclose the ophthalmic device of claim 7, as set forth above.  Gernet further disclose wherein the frame (e.g. 1, 8, 12, 19 and/or 21) includes a pair of fixed filter holders (see figures 1-4), further comprising: a third pair of polarizing filters (e.g. polarizing filter 2, 10 and/or 14) that is secured to the pair of fixed filter holders, respectively (see figures 1-3).
Regarding claim 14 Gernet disclose the ophthalmic device of claim 1, as set forth above.  Gernet further disclose wherein the frame (e.g. figure 2-3) includes a pair of lens holders (e.g. 8 and/or 12), further comprising: a pair of prescription lenses (e.g. spectacle glass 9 and/or 13) that are secured to the pair of lens holders, respectively (see figures 2-3).
Regarding claim 15 Gernet disclose the ophthalmic device of claim 14, as set forth above.  Gernet further disclose wherein at least one of the pair of the prescription lenses (e.g. 13) has a convex curved front1 surface (figure 3 shows 13 has convex surface). 
Regarding claim 17 Gernet disclose the ophthalmic device of claim 14, as set forth above.  Gernet further disclose wherein each of the pair of lens holders includes a slot and wherein each of the pair of rotating filter holders includes a tab that is configured to travel along the slot (column 3 lines 18-
Regarding claim 21 Gernet disclose the ophthalmic device of claim 1, as set forth above.  Gernet further disclose wherein at least one of the first and second pairs of polarizing filters (e.g. 15 and or 16) is concave (see figure 3) to eyes (implicit given spectacle glass 13’s orientation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gernet US Patent 3,074,397.  
Regarding claims 5 and 18 Gernet disclose the ophthalmic device of claims 4 and 17, as set forth above.  Gernert further disclose wherein each of the pair of fixed filter holders includes a plurality of indicators (see annotated figure 4 below) arranged along a circumferential direction thereof (see annotated figure 4 below) and wherein the rotating filter has an indicator groove (e.g. marking 7).
Gernet does not explicitly state that the indicator, i.e. marking (7) is on the tab and figure 1 suggests that it is on the lens portion of the polarizer on the inside of the mount.  There are two places that such a mark could be on the lens portion of the polarizer inside of the mount or on the tab outside of the mount.   It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007) and MPEP 2143.  One would be motivated to place the mark on the tab so that the optical portion of the polarizer would not be marked.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ophthalmic device as disclosed by Gernet to have the indicator, i.e. marking be on the tab since it is obvious to try, would have predictable results and for the purpose of having the optical portion of the polarizer unmarked.
[AltContent: textbox (indicators along circumference)]
    PNG
    media_image4.png
    308
    662
    media_image4.png
    Greyscale

Figure 4.  Annotated version of Gernet figure 4



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burbo et al. US Patent 4,202,601 in view of Eloranta US Patent 2,565,362.
Regarding claims 6 and 13 Burbo discloses the ophthalmic device of claims 1 and 9, as set forth above.  Burbo does not disclose wherein the first pair of polarizing filters includes one or more of anti-reflection coating, scratch-resistance coating, and ultraviolet (UV) blocking coating.
Eloranta teaches a similar ophthalmic device (title e.g. figures 1-3 variable density goggles column 1 lines 8-16) with a fixed polarizer (e.g. 30) and a rotatable polarizer (e.g. 64 or 66) and further teaches the polarizer may further have a scratch-resistant coating (column 3 lines 6-9) for the purpose of preferably having the polarizer scratch resistant (column 3 lines 6-9).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for one of the polarizers in the ophthalmic device as disclosed Burbo to have one or more of anti-reflection .

Claims 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gernet US Patent 3,074,397 in view of Land US Patent 4,099,858.  
Regarding claims 6, 13 and 16 Gernet discloses the ophthalmic device of claim 1, as set forth above.  Gernet does not disclose wherein the first pair of polarizing filters includes one or more of anti-reflection coating, scratch-resistance coating, and ultraviolet (UV) blocking coating.
Land teaches a similar ophthalmic device (title e.g. figures 1-2 abstract) with a fixed polarizer (e.g. 24) and a rotatable polarizer (e.g. 10) and further teaches the polarizers can have an anti-reflection coating (column 2 lines 14-26) for the purpose of eliminating reflections (column 2 lines 14-26).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for one of the polarizers in the ophthalmic device as disclosed Gernet to have one or more of anti-reflection coating, scratch-resistance coating, and ultraviolet (UV) blocking coating as taught by Land for the purpose of eliminating reflections.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burbo et al. US Patent 4,202,601 in view of Gernet US Patent 3,074,397.
Regarding claim 12 Burbo discloses the ophthalmic device of claim 11, as set forth above.  Burbo does not disclose wherein each of the pair of fixed filter holders includes a plurality of indicators arranged along a circumferential direction thereof and wherein the tab has an indicator groove.
Gernet teaches a similar device (as set forth above) and further teaches each of the pair of fixed filter holders includes a plurality of indicators arranged along a circumferential direction thereof (see 
Gernet does not explicitly state that the indicator, i.e. marking (7) is on the tab and figure 1 suggests that it is on the lens portion of the polarizer on the inside of the mount.  There are two places that such a mark could be on the lens portion of the polarizer inside of the mount or on the tab outside of the mount.   It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.  See KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007) and MPEP 2143.  One would be motivated to place the mark on the tab so that the optical portion of the polarizer would not be marked.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ophthalmic device as disclosed by Burbo as modified by Gernet to have the indicator, i.e. marking be on the tab since it is obvious to try, would have predictable results and for the purpose of having the optical portion of the polarizer unmarked.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burbo et al. US Patent 4,202,601 in view of Bernheim et al. US Patent 2,422,287.
Regarding claims 19-20 Burbo discloses the ophthalmic device of claim 1, as set forth above.  Burbo does not disclose it is further comprising: a pair of eye cups detachably mounted on the frame and configured to block light travelling towards eyes without passing through first pair of polarizing filters, as recited in claim 19; or wherein each of the pair of eye cups includes a plurality of vents that allows air to pass through without letting light pass through, as recited in claim 20.
Bernheim teaches a similar ophthalmic device (title e.g. figures 1-3 & 5 variable density goggles 20 column 1 lines 4-12) with a fixed polarizer (e.g. 60) and a rotatable polarizer (e.g. 51 or 52) and .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gernet US Patent 3,074,397 in view of Lindstrom US Patent 2,900,639 and in further view of Tully et al. US Patent 1,721,168.
Regarding claims 19-20 Gernet discloses the ophthalmic device of claim 1, as set forth above.  Gernet does not disclose it is further comprising: a pair of eye cups detachably mounted on the frame and configured to block light travelling towards eyes without passing through first pair of polarizing filters, as recited in claim 19; or wherein each of the pair of eye cups includes a plurality of vents that allows air to pass through without letting light pass through, as recited in claim 20.
Lindstrom teaches an ophthalmic device (title e.g. eye glasses/spectacles 10) and further teaches an improvement for spectacles (column 1 lines 15-19) pair of eyecups (e.g. figures 1-4 attachment 14) detachably mounted on the frame (column 2 lines 1-5 “adapted to be removably fitted onto the spectacles”) and configured to block light travelling towards eyes without passing through the spectacle lenses (column 1 lines 20-25 & 40-45 “protecting the eyes of industrial workers from the hazards of side exposure to … harmful light rays” & “can be worn with prescription or plain eye glasses 
Lindstrom does not disclose the vents do not let light pass through.
Tully teaches eye cups (e.g. figures 1-4 eye cup 1) with ventilation openings (e.g. 9) and further teaches baffle sheets/shields (e.g. 11) for the purpose of allowing air to flow freely while preventing the entrance of light (page 1 lines 90-101).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the vents in the eyecups of the ophthalmic device as disclosed by Gernet as modified by Lindstrom to be light tight as taught by Tully for the purpose of allowing air to flow freely while preventing the entrance of light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                  March 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The direction “front” is given no patentable weight since no directional frame of reference has been established.